Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 18 July 1800
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


				
					
						My Dear Sister
						Quincy July 18th 1800
					
					I received Your kind Letter by mr Peabody and thank You most Sincerely for it; I did not know that You had been so very sick untill I saw a Letter from You to mrs Foster: You my Dear sister certainly take too great a charge upon you; I know that You delight in doing good, and communicating, that as our good Father used to Say, he had rather be worn out, than rust out; but your constitution is so feeble that You should Spair it, as much as possible. Your Life is too precious to Your Family and Friends, for you to be any way lavish even in well doing; I think it is your Duty to take some relaxation and change of Air & scenes will tend to invigorate you, and give a new Spring to your spirits. a Cheerfull Heart does good like a Medicine; your Spirits have supported carried your feeble frame through many a trying scene aided by the best supporter, and the only Sure and stable prop upon which We can rely with security. “Religion bears our spirits up” whilst we trust that the Supreem Ruler of the Universe knows what is best for his creatures— I have had a very Sick turn. a

fever confined me to My Bed for Several Days—just before the Presidents return. he found me confined to My Chamber, but thanks to a kind Providence, I am restored again. Mrs Norten is better than I feared She ever would be again. She is a mere shadow. her Situation is a very precarious one; a very little matter would turn the balance against her— She is returnd to her Family Sister Cranch has the two Youngest Children Still with her, and mr & mrs Greenleaf & her two Children are with her now; Mrs Smith returnd with the President, and was very happy last night to see her two Sons, who are grown fine Boys—
					Your son has made the tour to Washington with the President. he would have immediatly visited you upon his return, but hoped You would have come at Commencment, but when I found how large a Family You have, I did not wonder that you could not both be absent at once I think You had better resolve to come when the Children return which will be in about a fortnight.—
					You kindly inquire after my Family. I had a Letter from Berlin about a fortnight since. it was an old Date 18 Febry— it however informd me of a new misfortune to which mrs Adams had again been subject. Her Health had been much mended by her excursion to Dresden the last Year—and she was some way advanced in her Pregnancy: attending one of the Assemblies at Court, the Lady of the Spanish Minister who had recently arrived, was standing by her, when the Lady in turning round caught her foot in the carpet, fell & broke her Leg short of, the agitation & hurry of Spirits this accident occasiond, and the assistance which Mrs Adams endeavourd to render her; through her into a fainting fit; and She was carried home when a renewal of the Misfortune to which She had three times before been subject, took place and left her again upon the verge of Dissolution when he wrote, two Months had elapsed, and she was but slowly recovering
					Thomas is in Philadelphia where I hope he will succeed in buisness. he is good amiable and virtuous, a comfort to his Parents. God grant him Life and Health;
					I will send the Linnen you request by William—and will write by him
					adieu my Dear sister / affectionatly Your
					
						A Adams—
					
				
				
					The President desires to be affectionatly rememberd to you. Mrs smith will write to you— Louissa sends duty. Remember me to Miss Palmer—
				
			 